DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4, 7, 10, 12 and 14-20 were rejected in Office Action mailed on 10/15/2020. 
	Applicant filed a response and amended claim 1.
	Claims 1-21 are currently pending in the application, of claims 2-3, 5-6, 8-9, 11, 13, and 21 are withdrawn from consideration.
	The merits of claims 1, 4, 7, 10, 12 and 14-20 are addressed below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Patent Application Publication 2007/0178380) and further, in view of Duong et al. (U.S. Patent Application Publication 2015/0303481).
Regarding claim 1, 4 and 7, Iwanaga teaches an energy storage device (i.e., nonaqueous electrolyte secondary battery) (abstract), comprising:
a cathode (i.e., positive electrode) comprising a cathode active material (i.e., positive electrode active material) (abstract) (paragraph [0004], [0036]);

a separator between the cathode and the anode (abstract); and
an electrolyte comprising a lithium salt (i.e., LiPF6) (paragraph [0025]) and a non-aqueous electrolyte solvent formulation comprising ethylene carbonate (EC) and ethyl methyl carbonate (EMC), wherein the volume ratio of EC to EMC is about 1:1.5 to about 1:4 (i.e., preferably between 40:60 to 20:80) (paragraph [0024]).
It is noted that Iwanaga differ in the exact same volume ratio as recited in the instant claims however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the volume ratios of Iwanaga overlap the instant volume ratios and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
	With respect to the limitation “wherein at least one of the cathode and the anode are free from solvent residue”, Iwanaga teaches the positive and negative electrodes are passed to a drying machine to remove the organic solvent needed during preparation of the positive electrode (paragraph [0036]-[0037]) therefore, it is clear that is free from solvent residue. 
Iwanaga does not teach the particulars of the anode or cathode made by a dry fabrication. Nonetheless, Examiner notes that the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the 
Duong, also directed to an energy storage device (abstract), teaches an energy storage device having cathode and anode with active materials (paragraph [0014], [0026]) (claims 10-11, and 29-30).  Further, Duong teaches the electrodes can be formed using a wet (same as Iwanaga – paragraphs [0036]-[0037]) or dry process (paragraph [0008]). Duong teaches a dry process for producing electrodes can reduce time-consuming and costly drying procedures (paragraph [0008], [0065]-[0066]). 
In light of the disclosure of Duong where it is known to produce electrodes in a wet or dry process, it would have been obvious to a person having ordinary skill in the art before the 
Regarding claim 12, Iwanaga teaches the cathode active material comprises layered lithium nickel manganese cobalt oxide (i.e., LiCoxMnyNi2O2; x+y+z=1) (paragraph [0026]).
Regarding claim 14, Iwanaga teaches the lithium salt is LiPF6 (paragraph [0025]).
Claims 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Patent Application Publication 2007/0178380) as applied to claim 1 above and further, in view of Wang et al. (Electrochemical performance of modified artificial graphite as anode material for lithium ion batteries).
Regarding claim 10, Iwanaga teaches the energy storage as described above to include the anode. Further, Iwanaga teaches the negative electrode includes a carbonaceous material such as artificial graphite (paragraph [0027]) with an SEI surface coating (paragraph [0007]-[0013]) suggesting a surface modified artificial graphite. Nonetheless, additional guidance is provided below.
Wang, directed to modified artificial graphite (title), teaches artificial graphite is used as anode active material and is modified by coating an amorphous carbon layer (abstract) (page 221). Further, Wang teaches the modification of the artificial graphite can enhance the capability of the anode material and improve diffusion coefficient of lithium ion (page 221). 
 In light of the disclosure of Wang of using artificial graphite as anode material, as disclose in Iwanaga, and modify the surface of the artificial graphite to enhance the capability of the anode and improve diffusion coefficient of lithium ion, it would therefore be obvious to 
Regarding claims 15-20, Iwanaga teaches the energy storage device as described above in claim 1. The specifics of the first charge capacity, efficiency, and capacity retention are not explicitly articulated in Iwanaga. Nonetheless, the prior art energy storage device includes an identical structure and materials (i.e., a cathode with active material, an anode with active material, a separator between the cathode and anode, an electrolyte comprising a lithium salt and a formulation of EC/EMC) therefore, it would be expected to exhibit the same characteristics and properties.  However, Iwanaga teaches the SEI surface coating contributes to provide high initial capacity, excels in charge-discharge cycling characteristics at high temperature, and moreover undergoes little if any swelling (paragraphs [0013]-[0015]).
In addition, Wang teaches in order to achieve an increase in specific capacity and efficiency, the appropriate amount of coating should be utilized as excessive coating leads to decrease in specific capacity (page 221).
In light of the disclosure of Wang using an appropriate amount of coating to achieve an increase in specific capacity and efficiency, it would therefore be obvious to one of ordinary skill in the art experimenting with different amounts of SEI coating in the artificial graphite of Iwanaga in order to achieve optimum charge/discharge capacity and efficiency characteristics to include the ones claimed.   

Response to Arguments
	Applicant arguments filed on 03/15/2021 have been fully considered but are moot because the arguments are drawn to the new amendments. The new limitations have been fully addressed above in view of Duong and further consideration of the prior art of record.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhong et al. (U.S. Patent 7,147,674).
Sabi et al. (U.S. Patent Application Publication 2011/0287296).
Kojima (U.S. Patent Application Publication 2016/0329602).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723